DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Limitation “a maximum depth” is indefinite. Is it a capability of the sonar or user predefined range. Sonar transmits signal and receives response depth of the response depends on the depth of the floor depth. Does applicant mean by “a maximum depth”  the depth of the floor? Now it is clear that is some cases sonars can use different frequencies  which effectively penetrate different depth (meaning that the depth determination capability highly are limited by frequency used.) But this is just properties of the specific sonar. Does Applicant mean by “a maximum depth” that limitation? Or another thing is that User can self determine the maximum depth after which data is not analyzed.

Also limitation “generate, based on the second sonar returns, a second sonar image built up of the first sonar return data from the first sonar returns and second sonar return data from the second sonar returns, ” does not make any sense. Second sonar image is based on the second sonar returns, what does Applicant mean by “a second sonar image built up of the first sonar return data”. There is no connection between first sonar data and the second sonar returns. 


Claim 1, 9, 17 recites the limitation "sonar return data" after word “include”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3-5, 8, 11-13, 19 recites the limitation “first side facing sonar return data and second side facing sonar return data”. There is insufficient antecedent basis for this limitation in the claim.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 9 ,17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Proctor US 20160259049 A1.

Regarding claims 1, 9, 17 Proctor teaches
1, 9, 17. (Original) A system for providing marine information, the system comprising: Appl. No.: Concurrently Herewith 
Preliminary Amendment dated August 1, 2018a plurality of sonar transducers(fig. 17), wherein each of the plurality of sonar transducers is configured to transmit one or more sonar beams into an underwater environment when at least partially submerged(fig. 16 and [0142]), 
wherein the plurality of sonar transducers comprises 
a down facing transducer, (fig. 17)
a first side facing transducer, (fig. 17)and 
a second side facing transducer; (fig. 17) and 
a marine electronic device comprising: (fig. 3d)
a user interface; (42)
a processor;(32) and 
a memory (37)including computer program code, the memory and the computer program code configured to, with the processor, cause the apparatus to: 
receive first sonar returns from the down facing transducer received from an underwater environment relative to a vessel, [0144](transmitting first frequency)
wherein the first sonar returns correspond to a first depth range; (frequency limits the range)
generate, based on the first sonar returns, a first sonar image built up of first sonar return data from the first sonar returns, [0146]
wherein the first sonar image defines a first depth range corresponding to the first depth range of the first sonar returns; [0144](frequency defines range)
receive second sonar returns from the down facing transducer, [0144](second  frequency)
wherein the second sonar returns correspond to a second depth range, [0144](frequency defines range)
wherein a maximum depth of the second depth range of the second sonar returns is greater than a maximum depth of the first depth range of the first sonar returns; [0144](frequency defines range)

wherein the second sonar image defines a second depth range corresponding to the second depth range of the second sonar returns such that a portion of the second sonar image does not include sonar return data, [0146-0147](it is downscan and hence does not include for example sidescan data)

wherein the portion of the second sonar image that does not include sonar return data corresponds to a time period associated with the first sonar returns and one or more depths greater than the maximum depth of the first depth range of the first sonar returns; (second sonar data are different from the first sonar data and hence do not have anything to do with first sonar returns.)

generate a fill image for the portion of the second sonar image based on at least one set of side facing sonar return data corresponding to the time period Appl. No.: Concurrently Herewithassociated with the first sonar returns and the one or more depths greater than the maximum depth of the first depth range of the first sonar returns;[0147 with 0145]

 and
cause the second sonar image to be displayed on the user interface with the fill image in place of the portion.  [0003]


2, 10, 18 (Original) The apparatus of claim 1, wherein the memory and computer program code are further configured to:determine a change of a depth range when receiving the second sonar returns, wherein the fill image is generated in response to the determination of the change in depth range.  [0145- 0147](depth markers)


19. (Original) The system of claim 17, wherein generating the fill image comprises generating a composite of first side facing sonar return data and second side facing sonar return data.  [0139]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-8, 12-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proctor.
Regarding claims 4-8, 12-16, 20 Proctor does not explicitly say but implicitly teaches
4, 12 (Original) The apparatus of claim 1, wherein generating the fill image comprises generating a composite of minimum intensity values of first side facing sonar return data and second side facing sonar return data.  [0139](implicit “may match one or more features on the sidescan image data with corresponding topographical features on the 3D mesh data and scale the remainder of the sidescan image accordingly. For example, brighter pixels in the sidescan image (e.g., as shown in FIG. 23) may represent protruding features from the floor of the body of water. These features may be aligned with high points near the same location on the 3D mesh data to scale the sidescan image to size” which means maximum and minimum intensities should be matched to obtain right brightness and proper image blending)
5, 13 (Original) The apparatus of claim 1, wherein generating the fill image comprises generating a composite of weighted intensity values of first side facing sonar return data and second side facing sonar return data.  [0139](implicit)
6, 14, 20 (Original) The apparatus of claim 1, wherein the memory and computer program code are further configured to:identify a seam between the fill image and the sonar image.  [0139](implicit)

8, 16 (Original) The apparatus of claim 1, wherein the memory and computer program code are further configured to: Appl. No.: Concurrently Herewith Preliminary Amendment dated August 1, 2018blend a seam between the fill image and the second sonar image by generating a composite image within a predetermined distance from the seam, wherein the composite image is based on the first sonar returns and at least one of a first side facing sonar return and a second side facing sonar return.  [0139](implicit)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Proctor and perform matching of the elements required by the claim in order to generate a continuous image of the bottom of the body of water.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645